Citation Nr: 0105599	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  95-21 719	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus, L5-S1, status post laminectomies and neurological 
changes of the left lower extremity, currently evaluated at 
40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from March 1982 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this matter to 
the RO in October 1997 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's herniated nucleus pulposus, L5-S1, status 
post laminectomies and neurological changes of the left lower 
extremity, is manifested by impairment of lower extremity 
sensation and strength, muscle spasms, limited and painful 
motion, and degenerative disc disease.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for herniated 
nucleus pulposus, L5-S1, status post laminectomies and 
neurological changes of the left lower extremity, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his low back disability is more 
disabling than currently evaluated.  As to the veteran's 
claim for an increased rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the VA provided 
the veteran with timely and comprehensive examinations, 
acquired relevant treatment records, and afforded him with 
the opportunity to have a personal hearing.  Therefore, the 
VA has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

The record shows that the RO initially granted service 
connection for herniated nucleus pulposus, L5-S1, in a May 
1988 rating decision and assigned a 20 percent disability 
evaluation effective from February 1988.  The evaluation 
assigned to this disability was increased to 40 percent 
effective from August 1994.

In relation to the present appeal, the veteran was afforded a 
VA examination in August 1994.  He reported that he used a 
cane and that he had not worked for the past year.  He 
complained of right-sided back pain that radiated down the 
right leg.  He could not lift or bend and could only stand 
for 20 minutes.  The pain awakened him at night.  Objective 
findings included decreased L5-S1 sensation over the top of 
the left foot and side of the left leg.  No reflexes were 
elicited for the Achilles or patellar tendons.  Heel and toe 
walking caused some low back pain.  Bilateral muscle spasms 
were present in the lumbar spine.  Range of motion was 
recorded as 40 degrees of forward flexion, 20 degrees of 
backward extension, 25 degrees of left lateral flexion, 30 
degrees of right lateral flexion, 40 degrees of left 
rotation, and 60 degrees of right rotation.  The veteran 
experienced pain with all movements.  The examiner rendered a 
diagnosis of status post lumbar back surgeries and post-
surgical back pain.

In February and June 1995 letters to the RO, the veteran 
stated that he had spasms with prolonged standing or sitting, 
severe radiating pain of the right leg, numbness of the left 
leg, bowel problems, and sexual dysfunction.  In June 1995, 
the veteran's former employer reported that he performed 
office work from August 1988 to March 1993.  He was 
terminated because his back pain, spasms, and groin pain 
prevented him from performing his duties.  A letter from the 
veteran's friend stated that she had known him since 1988 and 
that she had observed the functional impairment caused by his 
back pain.  She believed that he was unable to work or engage 
in any recreational activities.

Private medical records from February and March 1995 show 
that the veteran complained of back pain.  Tenderness was 
observed and he was prescribed medication.  In February 1996, 
the veteran was again seen for back pain and findings 
included tenderness of the low lumbar area and positive 
straight leg raising.  He was assessed with chronic lumbar 
disc disease.  A subsequent visit made the same objective 
findings and diagnosed the veteran with chronic back with 
sciatica.  Private hospital records reflect a diagnosis of 
acute exacerbation of chronic somatic back dysfunction in 
June 1996.  At that time, the veteran complained of severe 
spasms, left leg numbness, and groin pain.  Records from 
South Haven Surgical Associates show that the veteran 
complained of sexual dysfunction and diagnostic testing 
revealed benign prostatic hypertrophy. 

In a December 1996 letter to the RO, the veteran stated that 
he continued to have the same back, groin, and leg problems, 
with shooting pains and numbness of the left leg.  He wore 
Depends undergarments due to bowel incontinence.  VA 
outpatient records include a September 1996 entry in which 
the veteran reported that a TENS unit and physical therapy 
had not helped his back pain.  Decreased sensation of the 
left foot was observed and he was assessed with status post 
laminectomies with chronic pain.  In March 1997, the veteran 
complained of increased back pain.  The remainder of the VA 
clinical records show significant treatment for several 
disabilities including end stage liver disease, hepatitis C, 
chronic alcohol abuse, bipolar disorder, and gastrointestinal 
disorders.  During a hospitalization in July 1998, it was 
noted that the veteran had neuropathy of the feet secondary 
to alcohol use.  

In March and July 1998 letters to the RO, the veteran 
continued to complain of severe back pain and spasms, left 
leg pain and numbness, groin pain, nerve damage, and loss of 
bowel control.  An MRI of the lumbar spine performed in 
August 1998 found evidence of a previous partial laminectomy 
at L5 and moderate degenerative discogenic disease at L4-5 
and L5-S1.  There was no disc herniation or spinal stenosis.

During a VA peripheral nerves examination in November 1999, 
the veteran reported persistent back pain and loss of 
function of the left lower extremity.  He also had pain that 
radiated into the left side of his groin, exacerbated by 
walking or bending.  He had lost control of his urine for the 
past two years and also intermittently lost control of his 
bowels.  Objectively, he exhibited a mild antalgic gait and 
used a cane in the left hand.  Minimal tenderness was present 
on palpation of the paraspinal muscles on the left.  Straight 
leg raising was positive bilaterally at 10 degrees, with back 
pain and radiation down the legs.  Strength testing of the 
left lower extremity was 4/5, compared to 5/5 on the right, 
and decreased pinprick sensation was present throughout the 
left lower extremity.

The examiner noted that there was evidence of weakness, with 
sensory changes, in multiple distributions of L3 through S1 
on the left lower extremity.  Reflexes were normal and 
straight leg raising was indicative of a radicular component.  
The examiner believed that some of the veteran's symptoms of 
the left lower extremity were consistent with his history of 
radiculopathy and degenerative joint disease; however, the 
distribution of the weakness was beyond the range of the L5-
S1 nerve root.  The urinary and bowel incontinence also could 
not be explained on the basis of L5-S1 radiculopathy.  These 
problems would require bilateral damage at multiple levels or 
another disease process.  The examiner stated that the 
strength changes appeared to be due to a neurologic problem 
rather than to pain.

During the rectal examination, the veteran reported sphincter 
disease since 1987, with stool incontinence and soiling.  He 
used diapers constantly and changed them two to three times 
per day due to fecal leakage.  Rectal examination found stool 
in the rectal vault and some in the diaper.  There was 
decreased sphincter tone, but no fissures, lacerations, or 
hemorrhoids.  The veteran was diagnosed with incontinence, 
most likely secondary to neurological problems arising from 
degenerative joint disease of the back.

During the orthopedic examination, the veteran reported bowel 
and bladder incontinence, impotence, persistent back pain, 
pain of the left lower extremity, and numbness of the left 
foot.  The veteran used a cane and described the back pain as 
severe and constant.  Upon examination, motor strength was 
5/5, except for 4/5 of left dorsiflexion, and sensory 
examination was decreased in the left L5-S1 distribution.  
Deep tendon reflexes were normal and symmetric, and gait was 
normal with no antalgic component.  Range of motion of the 
lumbar spine was measured as 95 degrees of flexion, 35 
degrees of extension, 40 degrees of lateral flexion, and 35 
degrees of rotation.  The examiner reviewed the x-ray report 
and noted that it showed a normal lordotic curve, disc height 
loss at L4-5 and L5-S1, and laminectomy defect on right side 
of L5-S1.

An MRI performed in January 2000 found post-surgical changes, 
lateral disc protrusion to the right at L4-5, narrowing of 
the right L4-5 neural foramen, scar formation around the 
right S1 nerve root, focal disc protrusion centrally and to 
the left at L5-S1, and narrowing of the L5-S1 neural foramen 
bilaterally.  In a February 2000 addendum, the VA orthopedic 
examiner reviewed the MRI and found that it correlated with 
the left dorsiflexion weakness; however, it did not reveal 
the etiology of the bowel and bladder dysfunction.  He opined 
that the bowel, bladder, and inpotence complaints were not 
related to the herniated nucleus pulposus, status post 
laminectomies.

The veteran's herniated nucleus pulposus, L5-S1, status post 
laminectomies and neurological changes of the left lower 
extremity, has been assigned a 40 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  Under the rating schedule, intervertebral disc 
syndrome is rated at 40 percent when it is characterized as 
severe, with recurring attacks, with intermittent relief.  
For a rating of 60 percent, which is the highest evaluation 
under this Diagnostic Code, the disability must be pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  When a 
veteran's disability is rated under Diagnostic Code 5293, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2000) should also be 
considered.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998).

Based upon the above subjective complaints and objective 
findings, the Board finds that the veteran's overall 
disability picture more nearly approximates the criteria 
required for the next higher rating.  See 38 C.F.R. § 4.7 
(2000).  The veteran's low back disability causes significant 
functional impairment and essentially constant pain.  
Objective findings include demonstrable muscle spasms, 
limited and painful range of motion, tenderness, positive 
straight leg raising, and decreased sensation, reflexes, and 
strength of the left lower extremity.  The most recent MRI 
confirms that the veteran has pronounced disc disease 
including post-surgical changes, scar formation, and multiple 
disc protrusions and narrowing of neural foramen.

The Board recognizes that VA examiners have offered different 
opinions concerning whether the veteran's incontinence is due 
to the neurological changes occasioned by his low back 
disability, or due to another disease process.  However, the 
Board finds it unnecessary to make such a determination 
because the remainder of the symptomatology associated with 
the veteran's disc disease is sufficient to warrant a higher 
evaluation.  Specifically, the lower extremity symptomatology 
and the MRI findings are compatible with sciatic neuropathy 
and are appropriate to the site of the diseased discs.  The 
Board also has considered the impact of pain and functional 
impairment and has determined that a 60 percent evaluation 
adequately compensates the veteran for his level of 
disability.  Accordingly, the benefit sought on appeal is 
granted.

The Board acknowledges that higher evaluations for back 
disabilities are provided pursuant to Diagnostic Codes 5285 
and 5286.  However, the veteran's lumbar spine disability has 
not been characterized as a vertebral fracture or productive 
of ankylosis.  Therefore, the Board can find no basis under 
which to grant an evaluation in excess of 60 percent for 
herniated nucleus pulposus of the lumbar spine.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his low 
back disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Rather, the veteran suffers from several 
other chronic disabilities that have impaired his ability to 
work.  Therefore, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 60 percent for herniated nucleus 
pulposus, L5-S1, status post laminectomies and neurological 
changes of the left lower extremity, is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

